COWART, Judge.
Bedford Trucking Co., Inc., is the insured under an insurance policy with appellant, Lumbermens Mutual Casualty Company, as insurer, which policy provides personal injury protection (PIP) benefits as to the motor vehicle of which the insured is “owner” within the policy definition of that term. The insured, Bedford Trucking Co., Inc., leased a motor vehicle from its employee, appellee Bobby C. Shrout, and the lessor/employee, Bobby C. Shrout, was injured while operating the leased motor vehicle.
The question is whether the lessee’s insurance policy provides PIP benefits to the injured lessor/employee, appellee Bobby C. Shrout. We hold that it does not because the policy definition of “owner” provides coverage only when the insured (Bedford) holds the legal title to a motor vehicle or, as to the leased vehicle, only when “the lease agreement provides that the lessee shall be responsible for securing insurance” and the lease agreement in this case does not provide that the lessee shall be responsible for providing insurance.
We reverse the final judgment entered below in favor of the injured lessor/employee and remand for entry of a judgment in favor of the insurer.
REVERSED and REMANDED.
DAUKSCH and COBB, JJ., concur.